DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6-13, 16-23, 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,917,298.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
Patent No. 10,917,298


11. A system for optimizing device management architecture for IoT devices, the system comprising: one or more nodes; wherein each one of the one or more nodes comprises at least one server; a registration service module, wherein the registration service module registers a device in a database server of a master node using device information; and a rules engine, wherein the rules engine provides rules to assign the device to a node from one or more nodes based on the received device information; wherein the at least one server assigns the device 


Claim 11 is rejected based on claim 9 of the Patent.
Claim 1 is rejected based on claim 1 of the Patent.
Claim 21 is rejected based on claim 17 of the Patent.

12. The system of claim 11, wherein the master node comprises any of: a global master node and a regional master node; and the at least one node comprises any of: a regional cluster and a domain node.
9. … wherein the master node comprises any of: a global master node and a regional master node;… at least one node comprises any of: a regional cluster and a domain node

Claim 12 is rejected based on claim 9 of the patent.


13. The system of claim 12, wherein the regional cluster further comprises a regional master node and the one or more domain nodes.
9. … wherein the regional cluster further comprises a regional master node and one or more domain nodes

Claim 13 is rejected based on claim 9 of the patent.
Claims 3, 23 are rejected similarly to claim 13.

16. The system of claim 11, wherein the device information further comprises any of device identification number, location of the device, network access provider, device user name, device subscription and data collected during device usage or a combination thereof.
10. The system of claim 9, wherein the device information further comprises any of device identification number, location of the device, network access provider, device user name, device subscription and data collected during device usage or a combination thereof.

Claim 16 is rejected based on claim 10 of the patent.
Claims 6, 26 are rejected similarly to claim 16.


17. The system of claim 11, wherein assigning the device to at least one node further comprises using rules to change the device assignment from the assigned at least one node to another node based on changes in the device information to keep the device connected to a node.
11. The system of claim 9, wherein assigning the device to at least one node further comprises using rules to change the device assignment from the assigned at least one node to another node based on changes in the device information to keep the device connected to a node.

Claim 17 is rejected based on claim 11 of the patent.
Claims 7, 27 are rejected similarly to claim 17.

18. The system of claim 11, wherein each node is connected to the master node for provisioning the device with one or more services.
12. The system of claim 9, wherein each node is connected to the master node for provisioning the device with one or more services.

Claim 18 is rejected based on claim 12 of the patent.
Claims 8, 28 are rejected similarly to claim 18.

19. The system of claim 11, wherein each node is independent from other nodes for storing data related to the device.
13. The system of claim 9, wherein each node is independent from other nodes for storing data related to the device.

Claim 19 is rejected based on claim 13 of the patent.
Claims 9, 29 are rejected similarly to claim 19.

20. The system of claim 11, wherein access to the at least one node is determined by one or more access rules.
14. The system of claim 9, wherein access to the at least one node is determined by one or more access rules.

Claim 20 is rejected based on claim 14 of the patent.
Claims 10, 30 are rejected similarly to claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11, 16-18, 21, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathuri et al. (Pub No.: 2016/0165651) in view of Loladia et al. (Pat No.: 10,382,203).
Regarding claim 11, Pathuri et al. discloses a system for optimizing device management architecture for IoT devices (see IoT network devices 102-106 in fig. 1), the system comprising: 
one or more nodes (see gateways 110-112 in fig. 1 or gateway 1700 in fig. 17); wherein each one of the one or more nodes comprises at least one server (read as processor 1702 within the gateway 1700 in fig. 17); 
a registration service module (a server of the cloud 114 in para. 0142), wherein the registration service module registers a device in a database server of a master node (see cloud 114 in fig. 1) using device information (read as unique device ID in para. 0143) (Pathuri et al. see fig. 1, cloud network 114; 
a rules engine (see cloud network server in para. 0062), wherein the rules engine provides rules (read as login information in para. 0061) to assign the device to a node from one or more nodes (Pathuri et al. see para. 0061, 0062; in para. In para. 0061, … A user may select the single gateway as the gateway with which the network device is to pair and may enter login information for accessing the gateway. The login information may be the same information that was originally set up for accessing the gateway (e.g., a network user name and password, a network security key, or any other appropriate login information. In para. 0062, … The server may associate the network device and the access device with the logical network by storing the network ID and the set of security keys in a record or profile. The cloud network server may then transmit the network ID and the set of security keys to the network device). The provided login information is used to assign/pair with the single gateway;
wherein the at least one server assigns the device to at least one node of the one or more nodes in response to the rules (Pathuri et al. see para. 0061, 0062; …In some embodiments, only the single gateway may be displayed (e.g., when only the single gateway is detected by the network device). A user may select the single gateway as the gateway with which the network device is to pair and may 
 the device is automatically configured in response to the assignment to keep the device connected to the assigned at least one node (Pathuri et al. see para. 0059; the network devices paired with that local area network may allow the access device to connect to them without requiring a login. Accordingly, only users of access devices that have authorization to access the local area network are authorized to access network devices within the local area network, and these users are authorized without having to provide login credentials for the network devices). Thus, the network device is automatically connected to the gateway once paired.
However, Pathuri et al. does not explicitly disclose the feature for providing rules based on the device information.
Loladia et al. from the same or similar fields of endeavor discloses the feature providing rules based on the device information (read as device ID) (Loladia et al. see fig. 5, steps 535, 537; see column 10, lines 35-52; The IoT service 520 may generate a token which includes the device ID and client ID received from the IoT device 515… At 537, the IoT service 520 sends the encrypted token to the IoT device 515 over the second communication link.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pathuri et al. and to implement with the feature as taught by Loladia et al. to provide rules to the network device based on the device information.
The motivation would be to improve network security.
Claims 1, 21 are rejected similarly to claim 11.
Regarding claims 6, 16, 26, Pathuri et al. discloses the feature wherein the device information further comprises any of device identification number, location of the device, network access provider, 
Regarding claims 7, 17, 27, Pathuri et al. discloses the feature wherein assigning the device to at least one node further comprises using rules to change the device assignment from the assigned at least one node to another node based on changes in the device information to keep the device connected to a node (Pathuri et al. see para. 0061, 0062; in para. In para. 0061, 0064, … In some embodiments, only the single gateway may be displayed (e.g., when only the single gateway is detected by the network device). A user may select the single gateway as the gateway with which the network device is to pair and may enter login information for accessing the gateway. In para. 0064, …Accordingly, when multiple gateways are included in the home local area network, multiple network identifiers may be generated for the local area network. When the access device is located within range of both gateways in the local area network, there is no problem accessing both network devices…). The pairing is changed to different gateways based on location/range between the network device and the gateways;
Regarding claims 8, 18, 28, Pathuri et al. discloses the feature wherein each node is connected to the master node for provisioning the device with one or more services (Pathuri et al. see para. 0078).

Claims 2, 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathuri et al. (Pub No.: 2016/0165651) in view of Loladia et al. (Pat No.: 10,382,203) as applied to claim 1, 11 or 21 above, and further in view of Voss et al. (Pat No.: 10,205,701).
Regarding claims 2, 12, 22, Pathuri et al. discloses the at least one node comprises any of: a regional cluster and a domain node (Pathuri et al. see para. 0076; Gateway 110 may also be located on the first floor, resulting in the network device 102 pairing with gateway 110. The user may later install gateway 112 and network device 106 on a second floor of the user's home, resulting in the network device 106 pairing with gateway 112). However, Pathuri et al. in view of Loladia et al. does not explicitly 
Voss from the same or similar fields of endeavor discloses the feature wherein the master node comprises any of: a global master node and a regional master node (Voss see fig. 1, global cloud manager 104; column 8, lines 35-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cloud 114 of Pathuri et al. in view of Loladia et al. with the global cloud manager as taught by Voss and the result would be reasonably predicted.

Claims 3-5, 13-15, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathuri et al. (Pub No.: 2016/0165651) in view of Loladia et al. (Pat No.: 10,382,203) and Voss et al. (Pat No.: 10,205,701) as applied to claim 2, 12 or 22 above, and further in view of Vrabete et al. (Pub No.: 2019/0251837).
Regarding claims 3, 13, 23, Pathuri et al. in view of Loladia et al. and Voss et al. does not explicitly disclose the feature wherein the regional cluster further comprises a regional master node and the one or more domain nodes.
Vrabete et al. from the same or similar fields of endeavor discloses the feature wherein the regional cluster further comprises a regional master node and the one or more domain nodes (Vrabete et al. see fig. 3, master gateway 312, traffic lights 306-310; para. 0040).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pathuri et al. in view of Loladia et al. and Voss and to implement with the feature as taught by Vrabete et al. to provide master gateways and one or more domain nodes.
The motivation would be to improve network stability.
Regarding claims 4, 14, 24, Vrabete et al. discloses wherein the one or more domain nodes reside in cloud or at network edge (Vrabete et al. see fig. 2, gateways 110; para. 0023).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pathuri et al. in view of Loladia et al. and Voss and to implement with the feature as taught by Vrabete et al. to provide master gateways and one or more domain nodes. The motivation would be to improve network stability.
Regarding claims 5, 15, 25, Vrabete et al. discloses wherein the one or more domain nodes residing at network edge comprise any one or more of: telco edge, enterprise edge, vehicle edge, traffic light edge (Vrabete et al. see fig. 3, traffic lights 306-312).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pathuri et al. in view of Loladia et al. and Voss and to implement with the feature as taught by Vrabete et al. to provide master gateways and one or more domain nodes. The motivation would be to improve network reliability.

Claims 9, 19, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathuri et al. (Pub No.: 2016/0165651) in view of Loladia et al. (Pat No.: 10,382,203) as applied to claim 1, 11 or 21 above, and further in view of Arsenault et al. (Pub No.: 2017/0257341).
Regarding claims 9, 19, 29, Pathuri et al. in view of Loladia et al. does not explicitly disclose the feature wherein each node is independent from other nodes for storing data related to the device.
Arsenault from the same or similar fields of endeavor discloses the feature wherein each node is independent from other nodes for storing data related to the device (Arsenault et al. see para. 0027; the device gateway stores the identifier in its local memory.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pathuri et al. in view of Loladia et al. and to 
The motivation would be to improve network reliability.

Claims 10, 20, 30,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathuri et al. (Pub No.: 2016/0165651) in view of Loladia et al. (Pat No.: 10,382,203) as applied to claim 1, 11 or 21 above, and further in view of Qureshi et al. (Pub No.: 2014/0007214).
Regarding claims 10, 20, 30, Pathuri et al. in view of Loladia et al. does not explicitly disclose the feature wherein access to the at least one node is determined by one or more access rules.
Qureshi et al. from the same or similar fields of endeavor discloses the feature wherein access to the at least one node is determined by one or more access rules (Qureshi et al. see para. 0062; These rules can include gateway rules that are used by a secure mobile gateway to grant and deny mobile device requests to access enterprise resources.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pathuri et al. in view of Loladia et al. and to implement with the feature as taught by Qureshi et al. to implement gateway access rule.
The motivation would be to improve network security.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lancioni et al. (Pub No.: 2016/0321447) and Russell et al. (Pat No.: 11,025,663).
Lancioni et al. discloses particular embodiments described herein provide for an electronic device that can be configured to receive registration data for a local network device, receive registration data for an electronic device, receive a request to pair the local network device and the electronic device, where the request to pair the devices includes a pairing code, and allow the pairing if the registration data for the local network device, the registration data for the electronic device, and the pairing code satisfies predetermined conditions. In an example, the paring code was to the local network device and the electronic device requested and received the pairing code from the local network device
Russell et al. disclosed herein are embodiments of systems, methods, and products comprises an analytic server, which automatically manage network policy. The analytic server determines the electronic communication protocol restrictions including access rules and the connectivity restrictions of electronic devices within a local area network, and segments the local area network into multiple subnetworks that are isolated from each other. The analytic server assigns an electronic device joining the local area network into one of the subnetworks according to the communication protocol determined by the device identifier. The analytic server monitors data traffic of the electronic devices of the local area network. The analytic server transmits an alert notification to a user device when the data traffic does not satisfy the electronic communication protocol restrictions, and updates the electronic communication protocol restrictions in a restriction database with new rules learned from the network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464